FILED
                                                            United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                  Tenth Circuit

                           FOR THE TENTH CIRCUIT                 January 30, 2019
                       _________________________________
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
THOMAS HAYNER,

     Plaintiff - Appellant,

v.                                                    No. 18-1426
                                             (D.C. No. 1:18-CV-00750-LTB)
CITY AND COUNTY OF DENVER;                              (D. Colo.)
DENVER DISTRICT ATTORNEY’S
OFFICE; DENVER POLICE
DEPARTMENT; DENVER SHERIFF
DEPARTMENT; DENVER
DEPARTMENT OF PUBLIC SAFETY;
DENVER COUNTY COURT; DENVER
DISTRICT COURT; DENVER COUNTY
CLERK AND RECORDER’S OFFICE;
DENVER COUNTY COURT OFFICE OF
THE PRESIDING JUDGE; DENVER
PRETRIAL SERVICES; DENVER
ADULT PROBATION SERVICES;
DENVER MAYOR’S OFFICE; 18TH
JUDICIAL DISTRICT OFFICE OF THE
DISTRICT ATTORNEY, ARAPAHOE
COUNTY COURT; STATE OF
COLORADO; COLORADO ATTORNEY
GENERAL; COLORADO OFFICE OF
THE STATE PUBLIC DEFENDER;
COLORADO BUREAU OF
INVESTIGATIONS; COLORADO
ATTORNEY REGULATION COUNSEL;
COLORADO SUPREME COURT;
COLORADO OFFICE OF THE
GOVERNOR; DENVER HEALTH;
FEDERAL BUREAU OF
INVESTIGATIONS; MITCHELL
MORRISEY; GEORGE BRAUCHLER;
BETH MCCANN; CYNTHIA
COFFMAN; HELEN MORGAN;
BONNIE BENEDETTI; CLINTON
 MCKINZIE; ASHLEY BECK; JUDGE
 HADA; JUDGE CAMPBELL; JUDGE
 MARCUCCI; JUDGE RODARTE;
 JUDGE GERDES; LARRY BAILEY;
 JOANNA STUART; WADI MUHAISEN;
 AMANDA BECKER; SIDDHARTHA
 RATHOD; R. SCOTT REISCH; V. IYER;
 JOSEPH LAZZARA; STEPHANIE
 O’MALLEY; NICK MITCHELL;
 MAYOR HANCOCK; DENVER POLICE
 (DP) CHIEF WHITE; DP COMMANDER
 RON THOMAS; DP DETECTIVE GREY;
 DP DETECTIVE NUNEZ DE OVALLE;
 DP DETECTIVE STEGMAN; DENVER
 SHERIFF (DS) PATRICK FIRMAN; DS
 DEPUTY SIMON CRITTLE; DS
 DEPUTY BOSWELL; NURSE KELLY
 SMITH; JASON ROMPORTL;
 HEATHER BECKER; TEGNA, INC.;
 9NEWS; NBC; ANASTASIA
 KUZMINSKAYA; STEVEN CARTER;
 GOVERNOR JOHN HICKENLOOPER;
 FBI AGENT MARK UNKNOWN; FBI
 AGENT TAKAHARA; DENISE L.
 HAYNER; THOMAS M. HAYNER;
 DOUGLAS COUNTY SHERIFF’S
 DEPARTMENT; DOUGLAS COUNTY
 SHERIFF SPURLOCK; DOUGLAS
 COUNTY SHERIFF’S DEPUTY K;
 DOUGLAS WILSON, and OTHER
 INVOLVED PARTIES; DENVER
 COUNTY COURT, Office of the Presiding
 Judge,

       Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the Plaintiff’s request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
                                           2
                        _________________________________

Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.
                   _________________________________

      In March 2018, Plaintiff Thomas Hayner, a state prisoner, filed a pro se

complaint pursuant to 42 U.S.C. § 1983 in the District of Colorado against seventy-

three defendants. In his complaint, Plaintiff asserted (1) a state law defamation

claim; (2) a claim that various individuals and agencies failed to investigate

Plaintiff’s “valid complaint” and destroyed evidence between 2014 and 2018; and (3)

a claim that various individuals and agencies abused process in a plethora of ways

between 2014 and 2018. A magistrate judge ordered Plaintiff to amend his complaint

because the complaint did not comply with Federal Rule of Civil Procedure 8 and the

complaint combined multiple claims against different defendants that may not be

joined in a single action.

      In September 2018, after the district court granted Plaintiff multiple

extensions, Plaintiff filed an amended complaint. The district court dismissed the

amended complaint without prejudice, noting Plaintiff made “little, if any, effort in

the amended Prisoner Complaint to correct the pleading problems identified” by the

magistrate judge. ROA 103–04. The district court also certified pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and, therefore,

denied in forma pauperis status for purposes of appeal.


except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                            3
       Plaintiff filed a “Motion to Alter Judgment,” alleging his complaint complies

with Rule 8; his long, complex complaint is difficult to fit in thirty pages; Plaintiff is

not an attorney and his motions for appointment of counsel were denied; he does not

have access to adequate resources; he should have another opportunity to amend his

complaint; and he did not receive notice of the district court’s order. Before the court

ruled on this motion, Plaintiff filed a notice of appeal. The district court denied

Plaintiff’s “Motion to Alter Judgment,” and Plaintiff did not file an amended notice

of appeal or new notice of appeal.

       On appeal, Plaintiff argues the district court abused its discretion by (1)

denying Plaintiff’s motion for appointment of counsel; (2) not allowing Plaintiff to

print and submit an amended complaint longer than thirty pages; (3) not ordering or

allowing a second amended complaint; (4) not construing Plaintiff’s pro se complaint

liberally; and (5) dismissing his amended complaint when it satisfied the pleading

requirements of Rule 8. Arguments made in Plaintiff’s “Motion to Alter Judgment,”

however, are not within the scope of this appeal because Plaintiff did not file an

amended notice of appeal. See Fed. R. App. P. 4(a)(4)(B)(ii); see also Soma Med.

Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1300 & n.2 (10th Cir. 1999).

       We therefore address Plaintiff’s two arguments related to the district court’s

order of dismissal. As to Plaintiff’s contention that the court did not construe his

complaint liberally, we remind Plaintiff that the district court cannot “assume the role

of advocate for the pro se litigant.” See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991). The district court struck the appropriate balance by construing Plaintiff’s

                                            4
complaint liberally but stopping short of forming Plaintiff’s arguments for him. As

to Plaintiff’s argument that his complaint satisfied Rule 8, the district court correctly

dismissed for lack of compliance with Rule 8 because, as the court noted, “[i]t still is

not clear what specific claims for relief [Plaintiff] is asserting, the specific factual

allegations that support each asserted claim, against which Defendant or Defendants

each claim is being asserted, or what any of the named Defendants did that allegedly

violated [Plaintiff’s] rights.” ROA 104.

       Even if Plaintiff’s remaining arguments on appeal were within the scope of

this appeal, we would affirm for the following reasons. First, the district court

appropriately denied Plaintiff’s motion for appointment of counsel because Plaintiff

did not allege sufficient facts to show his claims have merit. See McCarthy v.

Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (“The burden is upon the applicant to

convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.”). Second, the district court did not abuse its discretion in

requiring Plaintiff to adhere to a strict page limit in this case, especially when

Plaintiff offers no explanation of what evidence he would have put forth in the

absence of such a limitation. See Timmerman v. U.S. Bank, N.A., 483 F.3d 1106,

1111–12 (10th Cir. 2007). Third, the district court is under no obligation to sua

sponte order a second amended complaint. See Fed. R. Civ. P. 15(a).




                                             5
       The district court’s order is AFFIRMED. Plaintiff’s motion to proceed in

forma pauperis is DENIED, and Plaintiff is reminded of his obligation to pay the

filing fee in full.


                                          Entered for the Court



                                          Bobby R. Baldock
                                          Circuit Judge




                                          6